DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 16, 2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 is missing a period (.) at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 6-8 depend from claim 5 and contain its limitations and therefore are rejected for the same reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 3, 4, 5, 6, 7, and 8, respectively of copending Application No. 16/494,759 in view of US 2014/0334949 to Morein. 
Although the claims are not identical, they are not patentably distinct from one another. The instant application claims are broader in at least one aspect and also recite additional features not claimed in the reference application claims. 
For claim 1, claim 1 of the reference application recites the water pump comprising a body portion, housing, inlet port, discharge port, impeller, rotation shaft, 
Morein teaches a water pump (10’’) comprising a cylinder portion (casing surrounding pressure chamber 42’’), a piston (32’’), and a lock preventing member (36) located on an inner surface of the cylinder portion that faces a front surface or a rear surface of the piston, and is formed of an elastic material (see paragraphs 29, 31, 38, 39, and Figures 1 and 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of claim 2 of the reference application by adding a lock preventing member as taught by Morein for the purpose of being able to better return the piston to its initial position when the driving unit is not actuated.
This is a provisional nonstatutory double patenting rejection.
	For claim 2, the limitations are recited in claim 2 of the reference application.
	For claim 3, the limitations are recited in claim 3 of the reference application.
For claim 4, the limitations are recited in claim 4 of the reference application.
	For claim 5, the limitations are recited in claim 5 of the reference application.
	For claim 6, the limitations are recited in claim 6 of the reference application.
	For claim 7, the limitations are recited in claim 7 of the reference application.
	For claim 8, the limitations are recited in claim 8 of the reference application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5, as far as claim 5 is definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0334949 to Morein.
In Reference to Claim 1#
Morein teaches:
	A water pump (10’’) comprising: 

an impeller (20’’) accommodated inside the housing and introducing or discharging the cooling water via rotation, 
a rotation shaft (16’’) coupled to the impeller and rotating the impeller by receiving external driving power, and 
a cooling water flow rate control unit (24’’) arranged above the impeller and operating to selectively open or close the discharge port; 
a cylinder portion (casing surrounding pressure chamber 42’’) provided above the cooling water flow rate control unit and formed therein a hydraulic space (42’’) accommodating cooling water that applies pressure to the cooling water flow rate control unit; 
a piston (32’’) located inside the hydraulic space and pressurizing the cooling water present inside the hydraulic space; 
a driving unit (30’’) coupled to a side surface of the cylinder portion and moving the piston forward or backward; and 
a lock preventing member (36) located at an inner surface of the cylinder portion that faces a front surface or a rear surface of the piston, and formed of an elastic material (see paragraphs 29, 31, 38, 39, and Figures 1 and 7).
Examiner’s comment: the cylinder portion is claimed to be “above” the cooling water flow rate control unit. The examiner considers the left side of Figure 7 of Morein to be the top and to be “above” the right side. 

    PNG
    media_image1.png
    702
    825
    media_image1.png
    Greyscale

In Reference to Claim 5#
Morein teaches:
	The water pump of claim 1, wherein the cooling water flow rate control unit comprises: an impeller cover (24’’) arranged above the impeller, formed in a cylinder shape of which an end portion (right side in Figure 7) facing the impeller is opened, and operating such that a side surface (top and bottom walls of Figure 7) selectively opens or closes the discharge port; 
a chamber cover (casing section containing plunger 52’’) arranged above the impeller cover, having a pressurizing space (space containing plunger 52’’) communicating with the hydraulic space therein, and applying pressure to the impeller cover through the cooling water introduced to the pressurizing space; and 
.

    PNG
    media_image2.png
    720
    682
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0334949 to Morein as applied to claim 1 above, and further in view of US 6,857,332 to Pfister.
In Reference to Claim 2
Morein teaches:
	The water pump of claim 1, comprising the driving unit coupled to the piston and moving the piston inside the hydraulic space, and which has a casing (not shown, inherent casing around the driving unit 30’’). 
Morein fails to teach:
	The driving unit comprises a linear shaft coupled to the piston and moving the piston inside the hydraulic space, a rotor coupled to a thread formed on an outer surface of the linear shaft and moving the linear shaft forward and backward via rotation, a stator arranged to surround the rotor and rotating the rotor, and a motor casing accommodating the linear shaft, the rotor, and the stator therein. 
Pfister teaches:
	A driving unit (1) comprising a linear shaft (11), a rotor (9) coupled to a thread (12) formed on an outer surface of the linear shaft and moving the linear shaft forward and backward via rotation, a stator (5) arranged to surround the rotor and rotating the rotor, and a motor casing (walls surrounding linear shaft, rotor and stator) accommodating the linear shaft, the rotor, and the stator therein (see column 3, lines 33-58 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Morein by 
In Reference to Claim 4#
Morein as modified by Pfister teaches:
	The water pump of claim 2, wherein the stator comprises a slot (space in stator filled by coils 6 of Pfister) wound by a coil (6 of Pfister), and the rotor is a permanent magnet (8 of Pfister) and is rotated by a magnetic action with the stator (see column 3, lines 37-39 of Pfister). 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0334949 to Morein as applied to claim 1 above, and further in view of US 3,660,704 to Paine et al.
In Reference to Claim 2
Morein teaches:
	The water pump of claim 1, comprising the driving unit coupled to the piston and moving the piston inside the hydraulic space, and which has a casing (not shown, inherent casing around the driving unit 30’’). 
Morein fails to teach:
	The driving unit comprises a linear shaft coupled to the piston and moving the piston inside the hydraulic space, a rotor coupled to a thread formed on an outer 
Paine teaches:
	A driving unit comprising a linear shaft (10), a rotor (68) coupled to a thread (20) formed on an outer surface of the linear shaft and moving the linear shaft forward and backward via rotation, a stator (78) arranged to surround the rotor and rotating the rotor, and a motor casing (12) accommodating the linear shaft, the rotor, and the stator therein (see column 1, line 61 through column 2, line 14, column 3, lines 11-25 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Morein by replacing the solenoid driving unit with the linear actuator driving unit with a rotor and stator as taught by Paine as both references are directed to actuators for moving a shaft linearly, and which is a simple substitution which yields predictable results. In this case, the predictable result would be an actuator capable of moving the piston forward and backward via rotation of the linear shaft. 
In Reference to Claim 3#
Morein as modified by Paine teaches:
	The water pump of claim 2, wherein the stator is a permanent magnet (78 of Paine), and the rotor comprises a slot (not numbered, space filled by coils 74 of Paine) wound by a coil (74 of Paine) and is rotated by a magnetic action with the stator (see column 3, lines 11-25 of Paine). 
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0334949 to Morein as applied to claim 5 above, and further in view of US 8,628,295 to Schmidt.
In Reference to Claim 6
Morein teaches:
	The water pump of claim 5, comprising the cooling water flow rate control unit, the impeller cover, and the impeller.
Morein fails to teach:
	An elastic member between the impeller cover and impeller that applies an elastic restoring force to the impeller cover towards the pressurizing space.
Schmidt teaches:
	A pump comprising an impeller (5), an impeller cover (7, 9), and an elastic member (6) arranged between the impeller cover and impeller that applies an elastic restoring force to the impeller cover towards the pressurizing space (see column 4, lines 5-12 and the Figure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump of Morein by adding an elastic member between the impeller and impeller cover as taught by Schmidt as both references are directed to water pumps with valve slide covers, and for the purpose of better returning the impeller cover to an open position.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 further limits claim 5 by adding a check valve inside the housing and facing a cooling water flow hole, wherein one end of the check valve is connected to the cylinder portion, and the other end is provided at the impeller cover, and which prevents cooling water from being introduced from the cylinder portion to the body portion by being closed when the piston moves toward the body portion. The prior art of record fails to teach the check valve and cooling water flow hole. Morein teaches a cooling water flow hole (74’’), but Morein fails to teach a check valve and therefore the cooling water flow hole does not face a check valve.
	Claim 8 depends from claim 7 and contains its limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,794,260 to Lee et al teaches a water pump comprising a cooling water flow rate control unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745